Exhibit 10.30

 

CHANGE OF CONTROL AGREEMENT

 

      This Agreement, made and entered into as of the 25th day of October, 2006
(the "Effective Date") by and between Stephen J. Densberger (the "Employee") of
Nashua, New Hampshire and Pennichuck Corporation (the "Corporation"), a New
Hampshire corporation with principal offices in Merrimack, New Hampshire.

 

      WHEREAS, the Employee presently serves as the Executive Vice President of
the Corporation and its subsidiaries, as such position may be revised from
time-to-time by action of the Board of Directors of the Corporation or a
committee thereof having authority with respect to such appointment;

 

      WHEREAS, the Corporation wishes to assure the continued availability of
the Employee's services and to create an environment which will promote the
Employee's giving impartial and objective advice in any circumstances resulting
from the possibility of a Change of Control of the Corporation; and

 

      WHEREAS, the Corporation and the Employee wish to provide the Employee
with financial protection in the event significant changes in the Employee's
employment status occur following a Change of Control of the Corporation.

 

      NOW THEREFORE, the Corporation and the Employee, in consideration of the
terms and conditions set forth herein and other valuable consideration, receipt
of which is hereby acknowledged, mutually covenant and agree as follows:

 

Article 1

TERM

 

      (a) The term of this Agreement shall be for the period commencing on the
Effective Date and ending two (2) years from the Effective Date, unless the
Employee's employment is sooner terminated as provided in Section 6.1 hereof
(the "Term"). On the first anniversary of the Effective Date and on each
subsequent anniversary of the Effective Date, the Term of this Agreement shall
automatically be extended for an additional one (1) year period, and the
provisions hereof shall remain applicable for each such subsequent two-year
period, unless either party gives written notice to the other, not later than
each anniversary of the Effective Date, that it or he does not concur in such
extension.

 

      (b) Notwithstanding the foregoing, in the event that there is a "Change in
Control" (as that term is defined in Article 3 below), the Term of this
Agreement will automatically be extended to two (2) years, beginning on the day
on which the Change of Control occurs. Thereafter, this Agreement will be
automatically extended as described in paragraph (a) of this Article 1.

<PAGE>  -1-

Article 2

PAYMENTS UPON CHANGE OF CONTROL AND TERMINATION EVENT

 

      The Corporation shall make payments to the Employee as provided for in
Articles 4 and 7 upon the occurrence of both a Change of Control of the
Corporation and a Termination Event, as such terms are defined in Article 3.

 

Article 3

DEFINITIONS

 

      (a) "Base Amount" shall mean an amount equal to the greater of the
Employee's annual base salary, as adjusted from time-to-time by the Board of
Directors or a committee thereof having authority with respect to the Employee's
annual compensation, (1) as in effect immediately prior to the Change of
Control, or (2) as in effect on the date of the Termination Event.

 

      (b) A "Change of Control" shall be deemed to have occurred if any of the
following have occurred:

 

      (i)

any individual, corporation (other than the Corporation), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert becomes the beneficial owner, as that concept is defined in Rule
13d-3 promulgated by the Securities Exchange Commission under the Securities
Exchange Act of 1934, as a result of any one or more securities transactions
(including gifts and stock repurchases but excluding transactions described in
subdivision (ii) following) of securities of the Corporation possessing
fifty-one percent (51%) or more of the voting power for the election of
directors of the Corporation;

   

      (ii)

there shall be consummated any consolidation, merger or stock-for-stock exchange
involving securities of the Corporation in which the holders of voting
securities of the Corporation immediately prior to such consummation own, as a
group, immediately after such consummation, voting securities of the Corporation
(or if the Corporation does not survive such transaction, voting securities of
the corporation surviving such transaction) having less than fifty percent (50%)
of the total voting power in an election of directors of the Corporation (or
such other surviving corporation);

   

      (iii)

"approved directors" shall constitute less than a majority of the entire Board
of Directors of the Corporation, with "approved directors" defined to mean the
members of the Board of Directors of the Corporation as of the date of this
Agreement and any subsequently elected members of the Board of Directors of the
Corporation who shall be nominated or approved by a majority of the approved
directors on the Board of Directors of the Corporation prior to such election;
or



<PAGE>  -2-



      (iv)

there shall be consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions, excluding any transaction
described in subdivision (ii) above), of all, or substantially all, of the
assets of the Corporation or its subsidiaries (on a consolidated basis) to a
party which is not controlled by or under common control with the Corporation.

   

      (c) A "Termination Event" shall be deemed to have occurred if, within the
twenty-four month period following a Change of Control: (i) the Employee
experiences the loss of his position by reason of discharge or material
demotion, for reasons other than termination or demotion for Good Cause, or (ii)
the Employee voluntarily resigns his position following (1) the substantial
withholding, substantial adverse alteration (including assignment of duties that
are inconsistent with the Employee's position, duties, and status immediately
prior to the Change of Control) or substantial reduction of responsibility,
authority, or compensation (including any compensation or benefit plan in which
the Employee participates or substitute plans adopted prior to the Change of
Control) to which the Employee was charged or empowered with or entitled to
immediately prior to a Change of Control of the Corporation or to which he would
normally be charged or empowered with or entitled to from time to time by reason
of his office, for reasons other than Good Cause, or (2) the Employee being
required to be based at any office or location other than one with a 30-mile
radius of the office at which the Employee was based immediately prior to the
Change of Control.

 

      (d) "Good Cause" shall mean: (i) the material willful or continued failure
by the Employee to perform his reasonably assigned duties for the Corporation or
a subsidiary (other than such failure resulting from the Employee's incapacity
due to physical or mental illness), after a written demand for performance is
delivered to the Employee by the President of the Corporation or the applicable
subsidiary (or the respective Board of Directors if the Employee then serves in
the capacity of president thereof) which specifically identifies the manner in
which the President (or, as the case may be, the Board) believes the Employee
has not performed his duties; (ii) an act or acts intended to result in personal
enrichment at the material expense of the Corporation or a subsidiary; or (iii)
an act or acts of dishonesty taken by the Employee or of willful misconduct
which are materially injurious to the Corporation or a subsidiary.

 

      (e) "Severance Period" shall mean either (i) the 12-month period
immediately following the effective date of termination from employment with the
Corporation because of a Termination Event; or (ii) the remainder of the Term of
this Agreement, whichever is longer.

 

Article 4

CASH PAYMENTS

 

      Upon the occurrence of both a Change of Control of the Corporation and a
Termination Event, the Corporation shall pay to the Employee a Base Amount (less
applicable withholdings) such Base Amount to be paid, at the Employee's option,
on a one-time lump sum basis or in equal installments on the Corporation's
regular pay days during the Severance Period; provided that, in consideration
thereof, the Employee executes and delivers to the Corporation, in form and
content acceptable to the Corporation, a release of all claims and causes of
action that the

<PAGE>  -3-

Employee has or may ever have against the Corporation arising from his
employment and under this Agreement.

 

Article 5

DEATH OF EMPLOYEE

 

      If the Employee dies following a Change of Control and Termination Event
and before receiving the payment due to him under this Agreement, the
Corporation shall make such payment to the Employee's designated beneficiary, or
failing such designation, to the estate of the Employee.

 

Article 6

EMPLOYMENT

 

      6.1    No Right to Continued Employment. This Agreement shall not confer
upon the Employee any right with respect to continuance of employment by the
Corporation or any subsidiary, nor shall it interfere in any way with the right
of his employer to terminate his employment at any time. No payments hereunder
shall be required except upon the occurrence of both a Change of Control of the
Corporation and a Termination Event as set forth in Article 3 herein. Thus,
except as specifically provided in Article 2 herein, no payments hereunder shall
be made on account of termination of the Employee's employment (i) upon the
Employee's death, disability or retirement, (ii) by the Corporation with or
without cause, or (iii) upon the Employee's voluntary termination.

 

      6.2    No Duty to Seek Other Employment. Amounts payable to the Employee
under this Agreement shall not be reduced by the amount of any compensation
received by the Employee from any other employer or source, and the Employee
shall not be under any obligation to seek other employment or gainful pursuit as
a result of this Agreement.

 

Article 7

OTHER BENEFITS

 

      7.1    Health Insurance Benefits. Upon the occurrence of a Termination
Event following a Change of Control, the Employee shall be entitled to
continuation of health insurance benefits as defined by federal ("COBRA") and
state law. If the Employee or any qualified beneficiaries elect COBRA
continuation coverage, the Corporation agrees to maintain, or reimburse, the
Employee or his/her qualified beneficiary for the cost of continuation of
coverage for the lesser of the Severance Period or as long as the Employee
qualifies for COBRA coverage. If the Employee remains qualified for COBRA
coverage beyond the Severance Period, the Employee and/or his qualified
beneficiaries shall be responsible for paying the premiums in a timely manner
for the remaining COBRA period.

 

      7.2    Life Insurance Benefits. During the Severance Period, the
Corporation agrees to maintain, or to directly reimburse the Employee for the
cost of, the Employee's eligibility for and participation in any life insurance
plans provided by the Corporation upon the same basis and cost as prior to the
Termination Event.



<PAGE>  -4-



      7.3    Attorney's Fees. The Corporation also agrees that it shall promptly
reimburse the Employee, upon written demand by him, as incurred, all legal fees
and expenses that the Employee may reasonably incur as a result of any delayed
payment, dispute, contest, litigation or arbitration, subject only to the
obligation of the Employee to reimburse the Corporation for such legal fees and
expenses described in the final sentence of Article 9.

 

Article 8

REDUCTION OF PAYMENTS

 

      In the event any of the payments made under this Agreement would be
considered an "excess parachute payment" as defined in Section 280G of the
Internal Revenue Code of 1986, as amended, then there shall be a reduction in
the amount otherwise payable under this Agreement such that all payments are
deductible by the Corporation.

 

Article 9

ARBITRATION

 

      Any dispute, controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration conducted in Nashua, New Hampshire or
other mutually agreeable location in the State of New Hampshire. The matter will
be heard promptly by a single arbitrator selected by mutual agreement by the
Corporation and the Employee. Should the Corporation and the Employee be unable
to agree upon an arbitrator within 30 days of either party demanding
arbitration, an arbitrator will be selected in accordance with the commercial
arbitration rules of the American Arbitration Association. Unless the parties
mutually agree otherwise, once appointed, the arbitrator will make all rulings
on procedural and evidentiary matters and will determine the date, time and
place of any hearings. The arbitrator shall have no power to add to, subtract
from, modify or disregard any of the provisions of this Agreement. The
arbitrator's decision shall be consistent with the specific terms of this
Agreement. The arbitrator will issue a written decision within 30 days of the
hearing or submission to him. The arbitrator's decision will be final and
binding on all parties. This arbitration provision is intended to be enforceable
and the Agreement is subject to the provisions of NH RSA Chapter 542.

 

      The Corporation agrees to pay the cost of the arbitrator. In the event
that the arbitrator substantially rejects the Employee's grievance or position,
then the arbitrator may also order that Employee shall reimburse the Corporation
for one-half of the costs of the arbitrator and all legal fees and expenses of
the Employee that were previously reimbursed by the Corporation pursuant to
Article 7.3.

 

Article 10

MISCELLANEOUS

 

      10.1    Entire Agreement. This Agreement constitutes the entire agreement
between the parties, relating to the subject matter hereof and supersedes and
replaces all prior agreements relating to said subject matter, including but not
limited to, a Change in Control Agreement by and between the parties dated
January 8, 1999.

<PAGE>  -5-

      10.2    Governing Law. This Agreement shall be governed by and is to be
construed and enforced in accordance with the laws of the State of New
Hampshire.

 

      10.3    Waivers and Modifications; Termination. This Agreement may not, in
whole or in part, be waived, changed, amended, discharged or terminated orally
or by any course of dealing between the parties, but only by an instrument in
writing signed by the parties hereto. No waiver by either party of any breach by
the other of any provision hereof shall be deemed to be a waiver of any later or
other breach hereof or as a waiver of any other provision of this Agreement.
This Agreement shall terminate as of the time the Corporation makes the final
payment which it may be obligated to pay hereunder and provides the final
benefit which it may be obligated to provide hereunder.

 

      10.4    Severability. In any case any one or more of the provisions
contained in this Agreement for any reason shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

      10.5    Counterparts. This Agreement may be made and executed in
counterparts, each of which shall constitute an original for all purposes.

 

      10.6    Section Headings. The descriptive section headings herein have
been inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 

      10.7    Notices. Any notice or other communication pursuant to this
Agreement shall be in writing and shall be deemed to have been given or made
when personally delivered, or when mailed by registered or certified mail,
postage prepaid, return receipt requested, to the other party. In the case of
the Corporation, any such notice shall be delivered or mailed to its principal
office. In the case of the Employee, any such notice shall be delivered in
person or mailed to his last known address as reflected in the records of the
Corporation.

 

      10.8    Assignment. The Employee acknowledges that the services to be
rendered by him are unique and personal. Accordingly, the Employee may not
assign any of his rights or delegate any of his duties or obligations under this
Agreement or otherwise assign this Agreement. The rights and obligations of the
Corporation under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Corporation.

 

      10.9    Confidential Information. At all times during and after his
employment with the Corporation, the Employee shall treat as confidential and
shall not divulge, furnish or make known to or accessible to, or use for the
benefit of anyone other than the Corporation, any confidential information
concerning the Corporation obtained during the course of the Employee's
employment. Confidential information includes, but is not limited to: ideas,
inventions, discoveries, developments, processes, designs, formulas, patterns,
devices, programs, methods, techniques, compilations of scientific,
technological or business information,

<PAGE>  -6-

proprietary information, and trade secrets. The Employee agrees that during the
term of and following the termination of his employment with the Corporation, he
will not disclose to any person or use in any way any such confidential
information, other than (i) information that is generally known in the
Corporation's industry or acquired from public sources, (ii) as required by any
court, supervisory authority, administrative agency or applicable law, or (iii)
with the prior written consent of the Corporation.

 

      10.10    Authorization. The Corporation represents and warrants that the
execution of this Agreement has been duly authorized by requisite action of the
Board of Directors of the Corporation or a committee thereof having authority
with respect to such authorization.

 

      IN WITNESS WHEREOF, the parties have executed this Agreement as of the day

and year first written above.

 

WITNESS

 

PENNICHUCK CORPORATION

     

\s\ Sharen A. Weston

 

By:

\s\ Duane Montopoli



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

     

Name: Duane C. Montopoi

     

Its: President and Chief Executive Officer

         

EMPLOYEE:

     

\s\ Sharen A. Weston

 

\s\ Stephen J. Densberger



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

   

Stephen J. Densberger

<PAGE>  -7-